Citation Nr: 1603680	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether a reduction from 20 percent to 10 percent, effective October 27, 2009, for chronic muscle strain, cervical spine ("neck disability"), was proper.

2.  Entitlement to an increased rating for a neck disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for osteoarthritis, thoracic spine ("back disability"), in excess of 10 percent prior to October 27, 2009, and in excess of 20 percent thereafter.

4.  Entitlement to an initial disability rating in excess of 50 percent for adjustment disorder with depressed mood.  

5.  Entitlement to a compensable rating for right ear hearing loss.

6.  Entitlement to a compensable rating for eczema.

7.  Entitlement to an initial disability rating in excess of 60 percent for renal insufficiency.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition. 

9.  Entitlement to service connection for a bilateral upper extremity peripheral nerve condition, to include bilateral carpal tunnel syndrome and bilateral ulnar neuropathy, to include as secondary to a service-connected condition.  

10.  Entitlement to service connection for a bilateral lower extremity peripheral nerve condition, to include as secondary to a service-connected condition.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 27, 2009.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) since October 27, 2009.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky.  

In a December 2008 rating decision, the RO continued a 20 percent rating for a neck disability and a 10 percent rating for a back disability.  In an October 2009 rating decision, the RO granted entitlement to service connection for adjustment disorder with depressed mood and assigned a 50 percent disability rating.  In an April 2010 rating decision the RO denied entitlement to a TDIU.  In a November 2011 rating decision, the RO continued noncompensable ratings for right ear hearing loss and eczema and increased the evaluation of the Veteran's back disability to 20 percent disabling effective October 27, 2009.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, in the November 2011 rating decision, the RO reduced the Veteran's neck disability evaluation from 20 percent to 10 percent effective October 27, 2009.  Although the issue of the reduction is not specifically before the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal because the claim of increased rating covers the period prior to, during, and after the reduction.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issues of whether the reduction was proper.

A May 2014 rating decision denied entitlement to service connection for bilateral upper and lower extremity nerve conditions.  The Board notes that the claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition was previously denied in a December 2008 rating decision.  The Board acknowledges that the RO reopened this issue and adjudicated it on the merits in the May 2014 rating decision.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issue has been recharacterized accordingly.

Finally, in an April 2015 rating decision, the RO granted entitlement to service connection for renal insufficiency and assigned a 60 percent disability rating.  In October 2015, the Veteran expressed disagreement with the evaluation assigned.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board must remand the issue for issuance of an SOC.

This decision bifurcates the issue of entitlement to a TDIU into two separate time periods; prior to October 27, 2009 and since October 27, 2009.  Such bifurcation of the issue permits a grant of benefits under 38 C.F.R. § 4.16(a) to which the evidence that is of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the period for which the service-connected disabilities did not meet the combined rating percentage criteria.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issues of entitlement to increased ratings for a neck disability, a back disability, adjustment disorder, eczema, and renal insufficiency, entitlement to service connection for bilateral upper and lower extremity peripheral nerve conditions, and entitlement to a TDIU prior to October 27, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the August 2015 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to an increased rating for right ear hearing loss.  There is no allegation of error in fact or law in these matters remaining for appellate consideration.

2.  In a November 2011 rating decision, the RO reduced the Veteran's disability rating for chronic muscle strain, cervical spine from 20 percent to 10 percent effective from October 27, 2009; his combined disability rating of 60 percent remained unchanged.

3.  At the time of the reduction in the disability rating for chronic muscle strain, cervical spine, the 20 percent rating had been in effect for a period of more than five years.

4.  The rating reduction for chronic muscle strain, cervical spine did not comport with applicable statutes and regulations.

5.  In a December 2008 rating decision, the RO denied entitlement to service connection for a bilateral upper extremity peripheral nerve condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

6.  Additional evidence received since the RO's December 2008 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral upper extremity peripheral nerve condition.

7.  As of October 27, 2009, the Veteran met the schedular criteria for a TDIU, and his service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal are met with respect to the claim of entitlement to a compensable rating for right ear hearing loss; the Board has no further jurisdiction to consider an appeal of this matter.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The reduction of the chronic muscle strain, cervical spine rating is void ab initio, and the criteria for restoration of the 20 percent rating for this condition are met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §3.344 (2015).

3.  The December 2008 rating decision is final as to the claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  As of October 27, 2009, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At his Board hearing in August 2015, prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to a compensable rating for right ear hearing loss.  The undersigned Veterans Law Judge confirmed that request on the record.  Because the Veteran has withdrawn the issue on appeal, there is effectively no longer any remaining allegation of error of fact or law.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to a compensable rating for right ear hearing loss.

II. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant entitlement to a TDIU and to reopen the Veteran's claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Additionally, in light of the favorable decision restoring the 20 percent rating for a neck disability, the Board finds that any VA deficiency in complying with VCAA is harmless error as the Board's action below constitutes a full grant of benefits for that issue.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

III. Propriety of Rating Reduction

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Procedurally, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  These prereduction procedural safeguards do not apply, however, when the reduction in the disability rating does not result in a reduction or discontinuance of total payments to the Veteran.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Here, although no reduction notification procedures were undertaken in this case, the Board finds that none were required as the November 2011 rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 60 percent.  The special procedural requirements outlined in 38 C.F.R. § 3.105(e) are therefore not applicable in this case.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2015).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  

Furthermore, under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).  The rating decision and statement of the case (SOC) pertaining to the rating reductions must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344(a)-(b).

Here, in a March 2003 rating decision, the RO granted entitlement to service connection for a neck condition and assigned a 20 percent disability rating effective from February 28, 2002.  Thereafter, in the November 2011 rating decision, the RO reduced the rating to 10 percent, effective from October 27, 2009.  Thus, the 20 percent disability rating was in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 (a) and (b), pertaining to stabilization of disability ratings, apply in the Veteran's case.

The reduction is void because the provisions of 38 C.F.R. § 3.344 were not met.  In this respect, the November 2011 rating decision reflects no suggestion of any consideration of 38 C.F.R. § 3.344.  Thus, the RO did not address whether reexamination disclosed sustained material improvement.  Nor did the RO address whether any improvement in the disability actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  There also was no finding that the examination used as a basis of reduction was as complete as those upon which payment was authorized or continued.  

Essentially, the November 2011 rating decision shows that the RO analyzed the issue of reduction of the 20 percent rating just as it would claims for an increased rating, by focusing on what the evidence must show for a rating in excess of 10 percent, rather than discussing the overall improvement of the Veteran's service-connected disability.  Whenever the RO in this way impermissibly places the burden of proof on the Veteran to show his disability has worsened, rather than the RO showing it has improved, the RO has not complied with 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 20 percent rating assigned for chronic muscle strain, cervical spine must be restored, effective October 27, 2009.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

IV. New and Material Evidence 

The Veteran's claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

By way of background, in May 2003, the Veteran initially filed a claim of entitlement to service connection for bilateral carpal tunnel syndrome, claimed as numbness and tingling of the hands.  In a July 2004 rating decision, the RO denied the claim on the basis that the evidence did not show that bilateral carpal tunnel syndrome was incurred in or caused by service.  Thereafter, the RO received additional evidence in the form of VA treatment records, and, in a July 2005 rating decision, the RO confirmed and continued the denial of entitlement to service connection for bilateral carpel tunnel syndrome.

In April 2008, the Veteran filed a petition to reopen his claim of entitlement to service connection for bilateral carpal tunnel syndrome.  In a December 2008 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome on the basis that no new and material evidence had been submitted.  The Veteran was notified of the decision and his appellate rights by a letter dated the same month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The December 2008 rating decision therefore became final,
and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § § 3.156(a); 20.1103; Shade, 24 Vet. App. 110.

Relevant evidence of record at the time of the RO's last final rating decision in December 2008 included the Veteran's service treatment records, VA treatment records, VA examination reports, and the Veteran's lay statements.  Based on this evidence, the RO determined that no new and material evidence had been received showing that bilateral carpal tunnel syndrome was incurred in or caused by service.  Thus, the claim was denied.

In September 2013, the Veteran requested that his claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition be reopened.  Relevant additional evidence received since the RO's December 2008 rating decision includes VA treatment records and examination reports showing additional upper extremity peripheral nerve condition diagnoses and the Veteran's assertions that his upper extremity peripheral nerve condition is secondary to a service-connected condition.

This evidence was not previously on file at the time of the RO's December 2008 decision; thus, it is new.  Furthermore, this evidence is material because it raises an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the Remand section below.

V. TDIU 

The Veteran filed his claim for an increased rating for his service-connected neck and back disabilities on April 22, 2008.  During the pendency of the appeal, he has asserted that he is unemployable, in part, as a result of his service-connected neck and back disabilities.  See April 2008 Correspondence.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, while the RO interpreted October 2009 correspondence from the Veteran as a claim for a TDIU, the claim for a TDIU is part and parcel of the claim for a higher rating for cervical and thoracic spine disabilities, which has been pending since April 22, 2008.  The Board thus finds that the Veteran's claim for TDIU was constructively received by VA on April 22, 2008, the date on which VA received the Veteran's claim for an increased rating for his service-connected disabilities.  However, as discussed in the Introduction above and in the Remand below, the Veteran did not meet the schedular criteria for a TDIU until October 27, 2009; therefore, the Board is remanding the issue of entitlement to a TDIU prior to October 27, 2009.

The Veteran contends that his service-connected disabilities prevent him from securing or following any substantially gainful employment.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In light of the restoration above of the Veteran's 20 percent rating for a neck disability, from October 27, 2009 to December 22, 2013, the Veteran was service-connected for the following disabilities: (i) adjustment disorder with depressed mood, rated as 50 percent disabling; (ii) osteoarthritis, thoracic spine, rated as 20 percent disabling; (iii) chronic muscle strain, cervical spine, rated as 20 percent disabling; (iv) hearing loss, right ear, rated as noncompensable; and (v) skin disease, eczema, rated as noncompensable.  These disabilities combine to a 70 percent rating.  From December 23, 2013 to June 12, 2014, the Veteran was service-connected for the following disabilities: (i) renal insufficiency, rated as 60 percent disabling; (ii) adjustment disorder with depressed mood, rated as 50 percent disabling; (iii) osteoarthritis, thoracic spine, rated as 20 percent disabling; (iv) chronic muscle strain, cervical spine, rated as 20 percent disabling; (v) hearing loss, right ear, rated as noncompensable; and (vi) skin disease, eczema, rated as noncompensable.  These disabilities combine to a 90 percent rating.  From June 13, 2014 to the present, the Veteran was service-connected for the following disabilities: (i) renal insufficiency, rated as 60 percent disabling; (ii) adjustment disorder with depressed mood, rated as 50 percent disabling; (iii) osteoarthritis, thoracic spine, rated as 20 percent disabling; (iv) chronic muscle strain, cervical spine, rated as 20 percent disabling; (v) tinnitus, rated as 10 percent disabling; (vi) hearing loss, right ear, rated as noncompensable; and (vii) skin disease, eczema, rated as noncompensable.  These disabilities combine to a 90 percent rating.

Thus, at all times since October 27, 2009, the Veteran has had at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, and he therefore has met the schedular requirements for a TDIU.

Accordingly, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.

The evidence shows that the Veteran last worked in a substantially gainful occupation in June 2009.  See August 2015 Hearing Transcript; October 2009 VA 21-8940.  The Veteran's past work experience includes demolition work, construction, factory manager, and truck driver.  The Veteran graduated from college.  See May 2007 VA 21-8940.

During a September 2009 VA mental disorders examination, the VA examiner opined that the Veteran's adjustment disorder with depressed mood caused reduced reliability and productivity because "[h]is symptoms of depression are likely to have a clinically significant affect [sic] upon his social and occupational functioning."  

During a November 2009 VA mental disorders examination, the Veteran reported that he was fired from three of his last four jobs due to his short-temperedness.  The examiner opined that the Veteran's "irritability, which is a symptom of his adjustment disorder, played a role in his occupational problems at work and recent firings."  The examiner also indicated that "personality factors unrelated to adjustment disorder, such as rigidity, demandingness, and judgmentalness, also contributed to his occupational difficulties" and that "[c]urrently, it appears that [the Veteran's] physical problems and physical limitations are what are preventing him from working."

In December 2009, a VA audiologist opined that the Veteran's hearing loss had significant effects on his occupational activities, but that his right ear hearing loss would not render him unemployable.

The Veteran was afforded a VA general medical examination in December 2009.  The examiner indicated that the Veteran's cervical spine disability prevents exercise and recreation; has severe effects on chores and driving; has moderate effects on shopping and traveling; and has no effects on feeding, bathing, dressing, toileting, and grooming.  The examiner also indicated that the Veteran's thoracic spine disability prevents exercise and recreation; has severe effects on chores, traveling, dressing, and driving; has moderate effects on shopping; and has no effects on feeding, bathing, toileting, and grooming.  The examiner indicated that the Veteran's skin disease had no effects on usual daily activities.  Regarding unemployability, the examiner opined that the Veteran "has been fired from his last 5 jobs because he is depressed."  The examiner indicated that the Veteran could work at a desk job and that he has problems with co-worker relationships.  Regarding the cervical spine disability, the examiner opined that the Veteran's mild cervical disc disease "might cause him discomfort but would not exclude him from employment."  However, the examiner also indicated that the Veteran "might have difficulty driving a truck (his former job), as this requires he turn his neck from side to side."  Regarding the thoracic spine disability, the examiner opined that the Veteran "might have problems with sitting for long periods of time and doing heavy lifting."  

In a March 2010 lay statement, the Veteran's wife reported that the Veteran "gets mad at people and wants to fight for the little things and I have to calm him down."  She indicated that the Veteran has had a number of jobs in the last few years and that he cannot keep a job "because he can't get along with others."  

The Veteran was afforded a VA mental disorders examination in July 2011.  The examiner, who did not have access to the Veteran's claims file, opined that the Veteran's adjustment disorder, alone, does not render him unable to secure and maintain gainful employment.  The examiner indicated that while the Veteran's adjustment disorder "contributes to social problems related to employment, personality factors also make a significant contribution to occupational and social functioning."  

During a July 2011 VA spine examination, the VA examiner indicated that the Veteran's cervical and thoracic spine disabilities affected the Veteran's occupational activities because of problems with lifting and carrying, difficulty reaching, and pain.  The examiner opined that it is less likely than not that the Veteran is unemployable due to his service-connected cervical and thoracic spine disabilities because although they "would likely severely limit physical employment such as his prior work in demolition or truck driving...[the Veteran] could most likely do sedentary or light duty work that allowed for frequent breaks and repositioning."  

In an October 2011 statement, the Veteran's VA psychiatric registered nurse indicated that the Veteran's psychiatric disabilities, to include a mood disorder, rendered him unable to function in most occupational areas.  

The Veteran was afforded a VA mental disorders examination in July 2014.  The examiner diagnosed the Veteran with adjustment disorder and personality disorder with antisocial and paranoid features.  The examiner also indicated that it is not possible to differentiate the symptoms attributable to the two disorders because the "symptoms of a personality disorder are inevitably interconnected with the symptoms of other co-existing mental disorders in a generally exacerbating manner, and the two symptom sets are too intertwined to allow conceptual separation."  Additionally, the examiner indicated that it was not possible to differentiate what portion of occupational and social impairment is attributable to each diagnosis.  The examiner opined that the July 2011 VA examiner's opinion regarding employability "is still accurate," in that the Veteran's adjustment disorder, alone, does not render him unable to secure and maintain gainful employment, because, although symptoms of his adjustment disorder negatively impact his occupational functioning, personality factors, unrelated to adjustment disorder, also make a significant contribution to social and occupational problems.  

During a July 2014 VA spine examination, the VA examiner opined that the Veteran "has not been demonstrated to be permanently disabled, nor permanently unemployable" because "he has not failed maximum medical treatment" for his service-connected cervical, thoracic, and skin disabilities.  The examiner also opined that "[a]lthough the Veteran reports chronic pain that may prevent overhead work and standing longer than 4 hours at a time, he would still be able to maintain gainful employment in a moderate and/or sedentary position/environment."    

In a September 2015 statement, a private psychologist, who indicated that he interviewed the Veteran and reviewed medical records, opined that the Veteran is "unable to perform full-time competitive work due to his service-connected psychiatric impairments."  

After a careful review of the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  As multiple VA examiners have found, the Veteran's service-connected neck and back disabilities prevent him from performing any job requiring reaching, lifting, carrying, or prolonged sitting and standing.  The July 2011 examiner specifically found that the Veteran's neck and back disabilities "severely limit physical employment such as his prior work in demolition or truck driving."  Moreover, the record shows that the Veteran's service-connected adjustment disorder significantly affects his ability to engage in substantially gainful employment due to his inability to get along with others.  Although the record shows that some of the Veteran's mental health symptoms are attributable to his nonservice-connected personality disorder, the July 2014 VA examiner indicated that it is not possible to differentiate between the symptoms of his service-connected adjustment disorder and his nonservice-connected personality disorder, because the "two symptom sets are too intertwined to allow conceptual separation."  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (noting that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (where there is a lack of sufficient medical evidence that differentiates such symptoms, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

Further, the fact that the Veteran can do light or sedentary tasks, as found by the July 2011 and July 2014 VA examiners, does not equate to a finding that he is able to secure and follow a substantially gainful occupation.  The mere theoretical ability of the Veteran to perform some unidentified light or sedentary occupation is insufficient to find against the claim.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Here, the Veteran's training and prior job experience have not realistically prepared him for many productive sedentary occupations.  After leaving the service, the Veteran worked in physically demanding jobs, including truck driving, construction, and demolition work.  There is no evidence that the Board can discern that the Veteran possesses the training or work experience which would permit him to obtain or retain a job requiring solely sedentary tasks.  Rather, the evidence strongly indicates that his training and job experience is limited to professions which require the very type of physical activity that is now precluded by his service-connected cervical and thoracic spine disabilities.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering the evidence for and against the claim, the Board finds that the evidence is at least equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable.  As such, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, the Board finds that, effective October 27, 2009, entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

The issue of entitlement to an increased rating for right ear hearing loss is dismissed.

A 20 percent disability rating for service-connected chronic muscle strain, cervical spine is restored, effective October 27, 2009.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral upper extremity peripheral nerve condition is reopened.

A TDIU is granted from October 27, 2009, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the remaining issues on appeal.



Increased Ratings

The Veteran contends that his neck and back disabilities are more severe than currently rated.  The Board finds that the evidence of record is insufficient to determine the severity of the Veteran's neck and back disabilities.  Specifically, in June 2014, the Veteran was afforded VA Back and Neck Condition examinations.  Regarding the Veteran's back disability, the VA examiner prefaced the examination report with a disclaimer that only the Veteran's thoracic spine would be addressed because "[a]fter review of his Rating Decision Letters and C&P Applications from 1996-2014, there is NOT a claim for a Lumbar Spine condition, nor is a Lumbar Spine of record as a SC condition." (emphasis in original).  Further, in offering an inconclusive functional loss opinion, the examiner stated that "although [the Veteran] does not have full flexion of his lumbar spine, his lumbar spine is not in question."  The Board finds the examiner's statements problematic because, contrary to the examiner's conclusion, the Veteran's chronic lumbar sprain is a component of his service-connected back disability, as specifically noted by the AOJ in an April 2010 rating decision.  Moreover, the Veteran questioned the adequacy of the examination during the August 2015 Board hearing.

Regarding the Veteran's neck disability, the same VA examiner prefaced the examination report with a disclaimer that "it should be noted that the Veteran has a history of what he calls radiculopathy, but this is not related to any of his SC conditions.  It is most likely a result of his years of truck driving and is not considered as an increase for this claim.  Therefore, this will not be addressed on this exam."  The Board finds the examiner's statements problematic because, in addition to providing no rationale for the opinion that any radiculopathy is unrelated to a SC condition, neurological manifestations of a spine disability are to be separately rated as part of the spine disability.  Accordingly, the examiner's failure to provide findings related to these symptoms renders the examination report inadequate for rating purposes. 

Given the foregoing, the Board finds that the June 2014 examination report obtained in this case is not adequate, as it failed to provide medical information needed to address the rating criteria relevant to this case.  Accordingly, the Board finds that a more thorough and contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of entitlement to an increased ratings for his cervical and thoracic spine disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Regarding the issue of an increased initial rating for service-connected renal insufficiency, as noted in the Introduction the AOJ granted entitlement to service connection and assigned a 60 percent disability rating in an April 2015 rating decision.  In correspondence received at the RO in October 2015, the Veteran submitted a notice of disagreement with the initial evaluation assigned.  The AOJ, however, has not issued the Veteran a statement of the case with respect to this issue.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case on the issue of an increased initial rating for service-connected renal insufficiency.  38 C.F.R. § 20.201, 20.300-301; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Service Connection

The Veteran contends that his bilateral upper and lower peripheral nerve conditions are due to medication he takes for his service-connected mental health condition.

In May 2014, a VA examiner indicated that the Veteran's peripheral neuropathy was not caused by medications taken for his service-connected mental health condition; however, the examiner did not provide an opinion regarding the aggravation aspect of secondary service connection.  The United States Court of Appeals for Veterans Claims has made it clear than an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Additionally, the Veteran raised the issue of peripheral neuropathy as secondary to his service-connected cervical and thoracic spine disabilities during the August 2015 hearing, and a June 2013 VA treatment record suggests that the Veteran's sensorimotor polyneuropathy may be related to his now service-connected kidney disease.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).

Accordingly, a medical opinion should be obtained regarding whether any of the Veteran's currently diagnosed bilateral upper and lower peripheral nerve conditions were at least as likely as not caused by or aggravated by a service-connected disability, to include any medications used to treat the Veteran's service-connected disabilities.

TDIU Prior to October 27, 2009

The TDIU issue must be remanded because the increased rating claims are inextricably intertwined and must be considered together.  As discussed above, prior to October 27, 2009, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined rating was less than 70 percent and therefore does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, in light of the claims being remanded herein that may result in the assignment of higher ratings prior to October 27, 2009, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).


Outstanding Records

The claims file contains evidence indicating that the Veteran is currently receiving disability benefits from Social Security Administration (SSA).  In this regard, a SHARE print screen from November 2009 shows that the Veteran had a denied disability claim.  Thereafter, the AOJ attempted to obtain SSA records in January 2010, but was informed that the SSA had no records on file.  In March 2010, the AOJ made a formal finding of unavailability of SSA records.  However, subsequent evidence suggests that the Veteran has since started receiving disability benefits.  See June 2014 VA Back Conditions Examination Report; October 2011 VA Treatment Record.  Accordingly, on remand, the AOJ should attempt to obtain any additional SSA records which may have been generated since January 2010.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996) (finding that VA's duty to assist extends to obtaining a copy of the SSA decision awarding or denying benefits).  

Lastly, as the record indicates that the Veteran receives ongoing VA treatment, any updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with a statement of the case regarding the issue of an increased initial rating for renal insufficiency.  Advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from April 2015 to the present regarding the issues on appeal.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

3. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4. After all available records have been associated with the claims file the Veteran should be scheduled for an appropriate VA examination so as to determine the current nature and extent of all impairment due to the Veteran's service-connected spine disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's service connected osteoarthritis, thoracic spine and service-connected chronic muscle strain, cervical spine.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

The examiner should also note all neurologic abnormalities and diagnoses and indicate whether any diagnosed neurologic condition or conditions are related to the Veteran's service connected osteoarthritis, thoracic spine and/or service-connected chronic muscle strain, cervical spine.  The examiner should describe the level of severity of the neurologic symptom and describe the limitation(s) caused by any identified neurologic abnormalities associated with the spine disabilities.  

If there are no neurological manifestations, that fact must be expressly noted in the report.  If neurological symptoms are present, but determined not to be related to the Veteran's spine disabilities, a rationale for that opinion must be provided.  If neurological symptoms are deemed to be related to the Veteran's spine disabilities, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.

The examiner is specifically asked to comment on the Veteran's reports of experiencing pain, numbness, and paresthesia in his upper and lower extremities, the December 2009 VA examination report showing evidence of sensory loss in the left arm, hand, leg, and foot, and the July 2011 examination report showing abnormal reflex and sensory findings.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. After all available records have been associated with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any and all peripheral nerve conditions diagnosed proximate to, or during the pendency of, this appeal.  

The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to the diagnosis of any upper and lower extremity peripheral nerve conditions found to be present

Thereafter, the examiner is asked to address each of the following questions:  

(a)  Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed peripheral nerve conditions, to specifically include bilateral carpal tunnel syndrome, ulnar neuropathies bilateral upper extremities, and neuropathy of the hands and feet, is etiologically related to, or had its onset during, the Veteran's military service?  

The examiner should carefully consider the Veteran's lay statements regarding the onset of his peripheral nerve conditions symptoms and continuous nature of his peripheral nerve conditions since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the peripheral nerve conditions disability over time.

(b)  Notwithstanding the answer to question (a), is it at least as likely as not (i.e. 50 percent or greater probability) that any that any of the Veteran's currently diagnosed peripheral nerve conditions, to specifically include bilateral carpal tunnel syndrome, ulnar neuropathies bilateral upper extremities, and neuropathy of the hands and feet, is proximately due to or caused by the Veteran's service-connected kidney disability, the Veteran's service-connected back disability, the Veteran's service-connected neck disability, or the Veteran's service-connected adjustment disorder, to include medications taken for these conditions?

(c)  If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any that any of the Veteran's currently diagnosed peripheral nerve conditions, to specifically include bilateral carpal tunnel syndrome, ulnar neuropathies bilateral upper extremities, and neuropathy of the hands and feet, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected kidney disability, the Veteran's service-connected back disability, the Veteran's service-connected neck disability, or the Veteran's service-connected adjustment disorder, to include medications taken for these conditions?

If the examiner determines that the Veteran's peripheral nerve condition is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the peripheral nerve condition prior to the onset of aggravation.  If some of the increase in severity of the peripheral nerve condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


